an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated September 19, 2003, as denied that branch of his motion which was for summary judgment on. the issue of liability on the cause of action to recover damages for violation of Labor Law § 240 (1).
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff made a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 *481NY2d 320 [1986]). In opposition, the defendant J.M. Dennis Construction Company Corp. raised a triable issue of fact as to the proximate cause of the subject accident (see Cajamarca v Interconex, Inc., 8 AD3d 602 [2004]; Aslam v Weiss, 308 AD2d 426 [2003]; Castronovo v Doe, 274 AD2d 442 [2000]; Skalko v Marshall’s Inc., 229 AD2d 569, 570-571 [1996]). Thus, the Supreme Court properly denied that branch of the plaintiffs motion which was for summary judgment on the issue of liability on the cause of action to recover damages for violation of Labor Law § 240 (1).
The plaintiffs remaining contentions are without merit. Ritter, J.E, Goldstein, Smith and Fisher, JJ., concur.